Citation Nr: 1102482	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  09-23 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for ulcerative proctitis, to 
include as secondary to service-connected external hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his parents


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to 
September 2003.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.  

In October 2009, the Veteran presented testimony at a personal 
hearing conducted at the Cleveland RO before the undersigned who 
was designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of this personal 
hearing is in the Veteran's claims folder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  After resolving reasonable doubt in favor of the Veteran, 
ulcerative proctitis has been shown to be causally or 
etiologically related to his military service.


CONCLUSION OF LAW

Ulcerative proctitis was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the claim on appeal is being granted, there is no need to 
review whether VA's statutory duties to notify and assist are 
fully satisfied as any error would be non-prejudicial.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2010); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2010).


LAW AND ANALYSIS

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110, 1131.  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability benefits.  In 
order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as medical 
and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

The Veteran contends that his ulcerative proctitis began during 
his service.  He asserts that the symptomatology he began 
experiencing during service which was diagnosed as hemorrhoids 
was also related to ulcerative proctitis.  After considering all 
of the evidence of record under the laws and regulations as set 
forth above, and after resolving all reasonable doubt in his 
favor, the Board concludes that the Veteran is entitled to 
service connection for ulcerative proctitis.  

The service treatment records reflect that in April 2003, the 
Veteran was noted to have nausea and vomiting and loose stools 
for three days averaging ten episodes each day.  The assessment 
was viral gastroenteritis.  On a May 2003 post deployment survey, 
the Veteran answered that he had diarrhea.  On his August 2003 
separation report of medical history, he marked "yes" next to 
rectal disease, hemorrhoids or blood from the rectum.  He 
reported stomach aches and diarrhea and that he had been 
evaluated for bright red blood on tissue two years ago.  Possible 
hemorrhoids were noted.  It was indicated that there were no 
further events, no blood in stool.  

After his separation from service in September 2003, the Veteran 
filed a claim for service connection for hemorrhoids in December 
2003.  In connection with that claim, the Veteran underwent a VA 
examination in May 2004.  During that examination, the Veteran 
gave a history of having developed hemorrhoids.  He complained of 
having flare-ups approximately one to two times per month of 
blood on the tissue paper and in the toilet.  Upon examination, 
one small hemorrhoid was present.  The diagnosis was external 
hemorrhoids.  The Veteran was granted service connection for 
external hemorrhoids in a July 2004 rating decision.

In June 2006, the Veteran filed a claim for ulcerative proctitis.  
A June 2006 VA record reflects that the Veteran had a colonoscopy 
in April 2006 which revealed inflammatory bowel disease, 
specifically ulcerative proctitis.  The Veteran reported that 
during service he was diagnosed with hemorrhoids due to rectal 
bleeding but did not have a colonoscopy despite the complaints of 
diarrhea.  The Veteran felt he was misdiagnosed during service.  

In March 2007, the Veteran underwent a VA examination in 
connection with his claim.  The Veteran informed the examiner 
that after he was diagnosed with hemorrhoids in service and was 
successfully treated for rectal bleeding, the bleeding returned 
in 2003.  He stated that he did not seek treatment until after he 
was discharged.  The examiner stated that hemorrhoids do not 
cause ulcerative proctitis.  The examiner acknowledged the 
Veteran's claims that he had symptoms of ulcerative proctitis 
while on active duty.  The examiner observed that there was no 
objective evidence to support this claim.  The examiner added 
that whether occasional abdominal discomfort, diarrhea, and 
hemorrhoids may have been an early manifestation of the 
inflammatory bowel disease cannot be resolved without resorting 
to speculation.  

In a May 2009 VA treatment entry, a gastroenterology fellow 
stated that it was possible that the Veteran's symptoms of 
bleeding with the passage of mucous since service were due to his 
underlying ulcerative proctitis.  

The Board concludes that there is sufficient evidence on which to 
resolve reasonable doubt in favor of the Veteran.  As reflected 
above, the March 2007 VA examiner could not reach an opinion on 
this matter without resorting to speculation.  As noted in Jones 
v. Shinseki, 23 Vet. App. 382, 390 (2010), the Court stated that 
VA must ensure that any medical opinion is based on sufficient 
facts or data and it must be clear that the examiner has 
considered all procurable and assembled data by obtaining all 
tests and records that might reasonably illuminate the medical 
analysis.  It was noted that when an examiner has done all that 
reasonably should be done to become informed about a case and the 
inability to render a requested opinion is adequate explained by 
the examiner or otherwise apparent in the Board's review of the 
evidence, there is nothing further to be obtained from that 
particular examiner.  

It appears that the examiner was unable to reach a conclusion in 
this matter due to the lack of objective evidence of ulcerative 
proctitis during the Veteran's service.  The Board has considered 
remanding to obtain another opinion.  However, as the Veteran did 
not receive a colonoscopy during service and he did not report 
undergoing other diagnostic testing, there is no additional in-
service evidence to be obtained for another examiner to review.  
The Court specifically indicated that it would not be permissible 
to undertake further development if the purpose was to obtain 
evidence against an appellant's claim unless VA can provide a 
reason for conducting such development.  See Mariano v. Principi, 
17 Vet. App. 305, 312 (2003).

Moreover, the May 2009 VA gastroenterology fellow stated that it 
was possible that the Veteran's in-service symptomatology was due 
to underlying ulcerative proctitis.  Although this opinion is not 
supported by a detailed rationale, it is favorable to the 
Veteran.  Importantly, the Board has no reason to doubt the 
Veteran's testimony that he began experiencing symptoms of blood 
in his stool during service and has experienced such to an 
increasing degree since service.  Because it appears that the 
Veteran's diagnosis of ulcerative proctitis was based on 
symptomatology similar to what he began experiencing during 
military service, and because there is an opinion favorable to 
the Veteran, the Board will resolve reasonable doubt in favor of 
the Veteran and grant the claim.  


ORDER

Entitlement to service connection for ulcerative proctitis is 
granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


